OAKS, Justice
(dissenting):
I agree with the majority’s statement that a verdict must be set aside when the court is satisfied that the jurors agreed in advance to be bound by the quotient of an averaging process, making their verdict “a determination by chance” within the meaning of Utah R.Civ.P. 59(a)(2). However, I dissent from the majority’s holding on the manner in which advance agreement can be established on a motion for new trial.
I assume the experienced district judge in this case was familiar with and applied the long-standing rule of law on quotient verdicts. I believe the motion for new trial was denied in this case because the court disbelieved the conclusory assertion of the fact of advance agreement in the affidavit of a single juror. By holding that a trial court must grant a new trial on such a flimsy basis, the majority makes jury verdicts too vulnerable to impeachment.
The long-standing policy against attempts to undermine the integrity of jury verdicts has limited the grounds on which a verdict can be impeached and, even on those grounds, requires a stringent burden of proof. Most states do not even permit jurors to give evidence on this subject. An-not., “Quotient Verdicts,” 8 A.L.R.3d 335, § 16 (1966); 89 C.J.S. Trial § 523 (1955); 76 Am.Jur.2d Trial §§ 1137, 1221 (1975). More leniently, Utah R.Civ.P. 59(a)(2) permits such proof by jurors, but in its references to proof by the affidavit of a single juror it uses the permissive “may.” The trial court’s privilege to disbelieve affidavits impeaching a verdict was the apparent basis of decision in Pence v. California Mining Co., 27 Utah 378, 75 P. 934 (1904), and Archibald v. Kolitz, 26 Utah 226, 72 P. 935 (1903). I believe that privilege extends to disbelieving conclusory assertions in the affidavit of a single juror — even though *408unopposed — and thus denying the new trial as was done here.
Even if the trial court is not free to disbelieve the unopposed conclusory affidavit of a single juror, the court should not be compelled to grant a new trial on that basis, as the majority apparently requires. The affiant should at least be subject to oral examination and cross-examination before his or her recollections are used to impose the costly remedy of a new trial. As the court held in Clary v. Blondel, 178 Iowa 101, 103, 159 N.W. 604 (1916), the oral examination of an affiant who claims advance agreement to a quotient verdict “is always desirable ... for usually affidavits are prepared by those interested on one side or the other, and jurors do not always examine the language to which their names are attached as critically as their importance would seem to exact.”
The give-and-take that leads to consensus is vital to the functioning of the jury system. A verdict resulting from that system should not be subject to invalidation upon the unexamined conclusion of a single participant, especially as regards a matter so subject to contrary interpretation as whether the jurors agreed in advance to be bound by the outcome of an averaging process.